1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PETER STROJNIK, SR.,                            )   Case No.: 1:19-cv-01096-DAD-JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO THE PLAINTIFF TO SHOW CAUSE
                                                     )   WHY THE ACTION SHOULD NOT BE
13          v.                                       )   DISMISSED FOR FAILURE TO PROSECUTE
                                                     )
14   JW WORLD ENTERPRISES, INC. BEST
                                                     )
     WESTERN BAKERSFIELD NORTH,
15                                                   )
               Defendant.                            )
16                                                   )

17          The Court denied the plaintiff’s request for entry of default in this case because the proof of

18   service failed to demonstrate the defendant was properly served. (Doc. 10) The Court ordered the

19   plaintiff to file proof of service no later than December 5, 2019, but he failed to do so. This action was

20   filed in August 2019 (Doc. 1) and despite the passage of four months and the explicit order of the

21   Court that he plaintiff timely serve the defendant (Doc. 3 at 2), he has failed to do so. Thus, the Court

22   ORDERS:

23          1. Within 14 days, the plaintiff SHALL show cause why the action should not be dismissed

24               due to his failure to prosecute the action and comply with the Court’s orders;

25          2. The scheduling conference is CONTINUED to February 25, 2020 at 8:30 a.m.

26   ///

27   ///

28   ///

                                                         1
1         Failure to comply with result in a recommendation that the action be dismissed.

2
3    IT IS SO ORDERED.

4      Dated:   December 6, 2019                           /s/ Jennifer L. Thurston
5                                                  UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
